                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JAMES A. DOSTAL,                                 )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        ) Case No. 4:18-CV-1434 PLC
                                                 )
NANCY A. BERRYHILL,                              )
Deputy Commissioner of Operations,               )
Social Security Administration,                  )
                                                 )
            Defendant.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion for attorney’s fees pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No.19] Plaintiff requests an

award of $5,371.17, representing 24.6 hours of attorney work at a rate of $202.08 per hour, plus

$400 for the filing fee paid by Plaintiff’s counsel. Plaintiff attaches the “Fee Agreement and

Assignment,” in which he assigned any court-awarded fees to his attorney, David D. Camp.

[ECF No. 19-3]

       Defendant filed a response to Plaintiff’s motion for attorney’s fees, in which she states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the

amount of $4,971.17.” [ECF No. 20] She notes, however, that any award of attorney’s fees is

subject to offset to satisfy any preexisting debt Plaintiff owes to the United States. See Astrue v.

Ratliff, 560 U.S. 586 (2010).       Additionally, Defendant “agrees that Plaintiff should be

compensated for the filing fee of $400.00 from the Judgment Fund administered by the United

States Treasury.” See 28 U.S.C. § 2412(a). Defendant requests the Court enter an order

awarding Plaintiff:      (1) “attorney fees of $4,971.17 to be paid by the Social Security
Administration”; and (2) “costs of $400.00 to be paid from the Judgment Fund.”

       After consideration,

       IT IS HEREBY ORDERED that Plaintiff’s motion for attorney’s fees [ECF No. 19] is

GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is awarded attorney’s fees in the amount of

$4,971.17, subject to offset for any preexisting debt that the Plaintiff owes to the United States.

After determining whether Plaintiff owes any debt to the United States that is subject to offset,

Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.

       IT IS FINALLY ORDERED that Plaintiff is awarded costs in the amount of $400.00

from the Judgment Fund for reimbursement of the filing fee.




                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 6th day of May, 2019




                                                 2
